Citation Nr: 0323571	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On July 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service clinical (hospital 
inpatient) medical records for the period 
from July 1969 to July 1970 at Nha Trang 
hospital.  If no service records can be 
found, if there was no hospital, or more 
than hospital, at Nha Trang, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s).  For each examination, 
send the claims folder to the examiner(s) 
for review:

a.  Psychiatric examination to determine 
the diagnosis(es) of all psychiatric 
disorders that are present, in 
particular, whether the veteran has (1) 
PTSD due to established inservice 
stressors, and/or (2) nicotine 
dependence, in accordance with the 
diagnostic criteria set forth in DSM-IV.  
With respect to PTSD, the examiner should 
specify whether the stressors found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  With respect to 
nicotine dependence, if found to be 
present, the examiner must comment on the 
approximate date of onset, in particular, 
whether the disorder had its onset in 
service, or increased in severity beyond 
natural progress during creditable 
service (from October 1968 to July 1970, 
and from August 1971 to August 1974).  

b.  Pulmonary examination, to determine 
whether the veteran has a chronic 
respiratory disorder which was caused or 
aggravated by tobacco use/dependence.  
The examiner should also undertake a 
longitudinal review of the veteran's 
medical records and render an opinion as 
to the relationship, if any, between any 
adequately established history of 
cigarette smoking in service, and any 
diagnosed lung disorder. The medical 
opinion should include a discussion by 
the physician of any pertinent medical 
studies on the subject of nicotine 
dependence and smoking and smoking-
related diseases.  This opinion should be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

c.  Neurological examination, to 
determine whether the veteran has 
migraine headaches due to or aggravated 
by PTSD.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



